In a proceeding to enjoin respondents against using voting machines or, in the alternative, to direct them to use paper ballots in the Liberal Party Primary Election to be held on June 23, 1970 for nomination for the public office of Member of the Assembly for the 18th Assembly District, Nassau County, the appeal is from a judgment of the Supreme Court, Nassau County, entered June 11, 1970, which denied the application. Judgment affirmed, without costs. No opinion. Christ, P. J., Rabin, Hopkins, Kleinfeld and Brennan, JJ., concur.